DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 12-20 directed to invention non-elected without traverse on 7/15/20.  Accordingly, claims 12-20 have been cancelled.
This notice of allowance is responsive to applicant’s amendment filed on 4/23/21.  The amendment and remarks, pages 8-11, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(b) by Miles et al.  Therefore, the rejections of the claims, and the drawing objection now have been withdrawn.  Further, the terminal disclaimer has been filed and approved by the office on 5/27/21.
Claims 1-4, 8-11, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a sheath portion comprises a plurality of stabilization wires, wherein at least one of the stabilization wires is configured to be slidably received within one of the secondary lumens, wherein the length of the stabilization wires is greater than the length of the secondary lumens: and a stabilization wire control device configured to: flexibly attach to proximal ends of the stabilization wires: and allow independent deployment of one or more of the stabilization wires.
Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a sheath portion comprises a plurality of secondary lumens that extend from a proximal end to a distal end; and a plurality of stabilization wires slidably received within one of the secondary lumens, the stabilization wires are configured to deflect away from a center axis of the sheath portion upon extending from the distal ends of the respective secondary lumens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771